DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected without traverse.  Accordingly, claims 11-20 has been cancelled as shown below in the Examiner’s Amendment.

Information Disclosure Statement
The information disclosure statement(s) was/were submitted on 5/14/2021 and 7/8/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see section titled “Claim Objections”, with respect to claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 
Applicant’s arguments, see section titled “§ 112(a) Written Description”, with respect to claim 7 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(a) of claim 7 has been withdrawn. 
Applicant’s arguments, see section titled “§ 112(b) Definiteness”, with respect to claims 2-7 and 9-10 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 112(b) of claims 2-7 and 9-10 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 11-20 are cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: see Examiner’s reasoning set forth in item #17 presented in the Non-Final Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152.  The examiner can normally be reached on 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.